COFFEY, J.
' Applicant is the son of decedent and named in the will offered for probate as executor. He is of legal age and prima facie competent and eligible under the statute: Code Civ. Proc., sec. 1413.
It is suggested that he is not a proper person to take letters by reason of lack of integrity and also “improvidence” (Code Civ. Proc., sec. 1369, subd. 4) ; but this is not established; it is “not proven”; and, in view of that, the court has no discretion to deny this application.
Granted.
In Appointing a Special Administrator, the court must give preference to the person entitled to letters testamentary or of admin*208istration (Cal. Code Civ. Proc. 1413; Ariz. Rev. Stats. 1689; Ida. Rev. Stats. 5392; Mont. Code Civ. Proc. 2502; Nev. Comp. Laws, 2857; Okl. Rev. Stats. 1573; S. D. Pro. Code, 121; Utah Rev. Stats. 3823; Wyo. Rev. Stats. 4641); but no appeal lies from the order of appointment: Estate of Carpenter, 73 Cal. 202, 14 Pac. 677; Estate of Ohm, 82 Cal. 160, 22 Pac. 927.
The Courts have no Authority to Add to the Disqualifications of Administrators which have been prescribed by the legislature, nor to decline to issue letters to one who possesses the statutory right to them: Estate of Muersing, 103 Cal. 585, 37 Pac. 520; Estate of Brundage, 141 Cal. 538, 75 Pac. 175; Estate of Carmody, 88 Cal. 616, 26 Pac. 373. As to what improvidence or lack of integrity will disqualify a person to act as administrator, see Estate of Carmody, 88 Cal. 616, 26 Pac. 373; Estate of Newman, 124 Cal. 688, 57 Pac. 686, 45 L. R. A. 780; Root v. Davis, 10 Mont. 228, 25 Pac. 105; Estate of Courtney, 31 Mont. 625, 79 Pac. 317.